Citation Nr: 0918945	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1980 to 
July 1983 and from February 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO continued 
previous denials for service connection for a back disability 
because the evidence submitted was not new and material.  

In a September 2008 Board decision, the Board found that new 
and material evidence had been received and reopened the 
claim for service connection for a low back disability.  The 
Board then remanded this claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the September 2008 Board remand, the AOJ (Agency of 
Original Jurisdiction) was instructed to obtain a new VA 
examination.  In the September 2006 VA examination report, 
the diagnoses included spinal canal stenosis and multi-level 
disc bulging.  It was indicated that Dr. Rao, a 
rehabilitation physician, had been consulted and that the 
repetitive bending and lifting in service could have 
aggravated the congenital spinal stenosis.  

The case was sent back to the physician's assistant who had 
conducted the examination for clarification.  In a December 
2007 addendum opinion, the physician's assistant indicated 
that it was as likely as not that the in-service low back 
muscle spasms/mechanical low back pain permanently worsened 
the Veteran's lumbar spinal canal stenosis beyond its natural 
progression and resulted in the current lumbar spine 
degenerative joint disease.  The physician's assistant stated 
that Dr. Rao, a psychiatrist, had been consulted regarding 
the case.  The physician's assistant also said that it would 
be speculative to opine whether the degenerative disc disease 
of the lumbar spine is the result of any in-service injury.  
While it was indicated that the spinal stenosis was 
aggravated in service, the examiner did not specify what 
permanent increase in back pathology could be related to the 
Veteran's period of active service.  

In the September 2008 Board remand, the Board stated that the 
September 2006 VA examination report and addendum should be 
addressed in a new VA examination report.  The December 2008 
VA examination report shows a medical opinion which states: 
"It is my opinion that it is less likely than not that the 
Veteran's back condition is related to his back conditions 
experienced during military service."  While this opinion is 
supported by a rationale, it does not address the September 
2006 VA examination report and the December 2007 addendum.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the original 
VA examiner or, if unavailable, to another 
physician, for purposes of addressing the 
September 2006 VA examination report and 
the December 2007 addendum.  If required, 
a new VA examination should be scheduled.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner in conjunction with any 
examination or review.  

For any low back disability found, the 
examiner should be requested to indicate 
whether there is a 50 percent probability 
or greater that clinical onset began in 
service or is otherwise related to active 
service.  The examiner should review the 
claims file and indicate in the report of 
the examination that the claims file has 
been reviewed.  The examiner should 
address the December 2008 VA examination 
report, the September 2006 VA examination 
report and December 2007 addendum.  
Complete rationale should be given for all 
opinions reached.  

2.  Re-adjudicate the Veteran's claim for 
service connection for a low back 
disability.  If the decision remains in 
any way adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

